Detailed Office Action
	The communication dated 5/17/2022 has been entered and fully considered. Claims 14, 18, 21-23, 25, and 27 are cancelled. Claims 1-12, 24, and 26 are withdrawn from examination. Claims 1-13, 15-17, 19-20, 24, and 26 are pending
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 13, 15-17, and 19-20) in the reply filed on 5/17/2022 is acknowledged. Claims 1-12, 24, and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/17/2022.
Specification
The disclosure is objected to because of the following informalities: in paragraph [0041] replace “hydroxy functional groups” with “hydroxyl functional groups”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the thermoplastic polyurethane" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Independent claim 13 recites two kinds of thermoplastic polyurethane: molten and film. As such, it is not clear which one is referred to in claim 16. For the purpose of examination, the Examiner interprets this limitation as “the molten thermoplastic polyurethane”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over TOMOVIC (US-2019/0359823), hereinafter TOMOVIC, in view of  HO (US-2012/0160402), hereinafter HO. Note that the italicized text below are the instant claims.
Regarding claim 13, TOMOVIC discloses A method of making a surfacing film {[abstract], [0085] note the teaching on forming a film on other bodies, thus making a surface film}, the method comprising the steps of: 
forming a layer by a process comprising: introducing components comprising a diisocyanate, a diol chain extender, and a polyester polyol {[abstract], [0010] to [0012], [0015] note the polyol is a polyester},
wherein the polyester polyol has a melting temperature of at least 30 ºC {[0017]} note the teaching on using PET or PBT as the polyester, note that according to the instant specification, Table 1 in [0047] PET and PBT have melting point of 500 and 433 ºC, respectively, thus, TOMOVIC meets the limitation of a melting point greater than 30 ºC}.
TOMOVIC discloses that extrusion is used to make this surface film {[0085]}. TOMOVIC, however, is silent on the details of this process, thus silent on an extruder and die to extrude the molten thermoplastic. Therefore, one of ordinary skill in art would have been highly motivated to look to prior art to determine the details of the extrusion process.
In the same field of endeavor that is related to method for making multilayer polyurethane film, HO discloses into an extruder to provide a molten thermoplastic polyurethane, extruding the molten thermoplastic polyurethane through a die onto a carrier web as a uniform film; and solidifying the thermoplastic polyurethane film to obtain the base layer {[0015] to [0018] note the third substrate that is the carrier web}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of HO regarding the details of an extrusion process in the method of preparing surface film of TOMOVIC. As discussed above, TOMOVIC discloses using extrusion but is silent on the details. Therefore, one of ordinary skill in the art would have been highly motivated to look to prior art to determine the details of the extrusion process for preparing this surface film. Such prior art is HO.
Regarding claim 16, TOMOVIC discloses wherein an isocyanate index of the components of the thermoplastic polyurethane is in a range of from about 0.99 to about 1.20 {[0175] note the hydroxyl number of polyol (all examples are in the same range), using Mw of KOH, the disclosed hydroxyl number amounts to 2 mmol of OH per gram of polyol, [0168] note the disclosed chain extender has two OH functional groups and its Mw is 90, [0166] note the disclosed isocyanate 1 has two isocyanate groups and its Mw is 250.25, [Table 1] using the information above, Examples 1, 2, and 3 have total OH (polyol and CE) mole of 4.48, 3.78, and 3.83, respectively, and they have total isocyanate moles of 4.49, 3.8, and 4.05, respectively, thus the isocyanate index will be 1.0, 1.0, and 1.05, respectively}.
Regarding claim 19, TOMOVIC discloses wherein the polyester polyol is a product of a condensation reaction {[0024]}.
Regarding claim 20, TOMOVIC discloses wherein the polyester polyol comprises one or more of polyglycolic acid, polybutylene succinate, poly(3-hydroxybutyrate-co-3-hydroxyvalerate), polyethylene terephthalate, polybutylene terephthalate, polytrimethylene terephthalate, polyethylene naphthalate, poly(1,4-butylene adipate), poly(1,6-hexamethylene adipate), poly(ethylene-adipate), mixtures thereof, and copolymers thereof {[0017]}.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over TOMOVIC and HO as applied to claim 13 above, and further in view of HO as evidenced by JOHNSON (US-2015/0140290), hereinafter JOHNSON.
Regarding claim 15, combination of TOMOVIC and HO discloses all the limitations of claim 13 as discussed above. HO further discloses further comprising laminating a clear coating comprising a thermosetting polyurethane onto a second major surface of the base layer {[0099] note that crosslinking followed by curing indicates that the polyurethane is thermoset}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of HO regarding addition of a clear thermoset polyurethane in the method of preparing surface film of TOMOVIC and HO. The Examiner notes that as evidenced by JOHNSON, it is well known in the art, and as a common practice, to apply a clear coat to a surface of manufactured article to create an aesthetically pleasing look {[0002]}.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over TOMOVIC and HO as applied to claim 13 above, and further in view of MIYAKE (JP-06190986-A), hereinafter MIYAKE.
Regarding claim 17, combination of TOMOVIC and HO discloses all the limitations of claim 13 as discussed above. This combination, however, is silent on the weight-average molecular weight of the thermoplastic polyurethane film.
In the same filed of endeavor that is related to manufacture of laminated sheet, MIYAKE discloses wherein the weight-average molecular weight of the thermoplastic polyurethane film is in a range of from about 80,000 daltons to about 400,000 daltons {[0016]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of MIYAKE in the method of TOMOVIC and HO to set the molecular weight of the thermoplastic polyurethane film. As disclosed by MIYAKE, the advantage of this range is to prevent cracking of the film and also lower its viscosity so that it can be cast into a film {[0016]}.
The Examiner notes that MIYAKE discloses a molecular weight range of 20,000 to 3,000,000 that encompasses the claimed range of 80,000 to 400,000. However, it has been held that A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range {see MPEP 2144.05 (I)}.
Furthermore, MIYAKE discloses that a lower molecular weight results in cracking when the sheet is spread and a higher molecular weight results in difficulty spreading the sheet due to its high viscosity. Therefore, MIYAKE recognizes the molecular weight of the polyurethane film as a result-effective variable. 
It is well established that determination of optimum values of result-effective variables is within the skill of one practicing in the art {see MPEP 2144.05 (II)(B)}. The person of ordinary skill in the art would look to optimize the molecular weight through routine experimentation to arrive at an optimum value that does not result in cracking but is also easy to spread.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 13, 15-17, and 19-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 13, 15-17, and 19-20 of copending Application No. 16/647,655 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748